Citation Nr: 1513475	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-05 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to restoration of a 100 percent rating for non-ischemic cardiomyopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel






INTRODUCTION

The Veteran served on active duty from February 1991 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  Jurisdiction was subsequently transferred to the RO in Wichita, Kansas.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The Veteran's service-connected non-ischemic cardiomyopathy was rated 100 percent disabling for less than five years when the RO, in November 2011 rating decision, proposed to reduce the rating to 60 percent. The rating reduction was implemented in a May 2012 decision, effective August 1, 2012.

2. At the time of the May 2012 rating decision which reduced the rating for the Veteran's non-ischemic cardiomyopathy, the evidence did not show material improvement in the service-connected disability.


CONCLUSION OF LAW

A 100 percent evaluation for non-ischemic cardiomyopathy since August 1, 2012 is restored. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.104, Diagnostic Code 7020 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to notify & assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.10, 3.156(a), 3.159, 3.326(a) (2014).  However, the regulation governing reduction, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures. As such, the VCAA is not applicable. Barger v. Principi, 16 Vet. App. 132 (2002).

Moreover, restoration of the 100 percent rating for non-ischemic cardiomyopathy from August 1, 2012 is being granted. As such, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  Analysis

Disability evaluations, as far as can practicably be determined, represent average impairment of earning capacity resulting from diseases, injuries, and their residual conditions, as a result of, or incident to, military service. Separate diagnostic codes within the rating schedule identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. For the application of the rating schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition. 38 C.F.R. § 4.1. 

A Veteran's disability evaluation will not be reduced unless an improvement in the disability is shown to have occurred. 38 U.S.C.A. § 1155. The United States Court of Appeals for Veterans Claims (Court) has held that when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio. See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a Veteran's disability rating, VA is required to comply with VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect. 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420 (1993). 

These provisions impose a requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability, and whether the examination reports reflecting such change are based upon thorough examinations. Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work. See Faust v. West, 13 Vet. App. 342, 350 (2000).

38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344 specify that ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instance where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. The regulations provide further, that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve. Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

Under 38 C.F.R. § 3.344, the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, 5 Vet. App. 413, 419 (1993).

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore. The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level. 38 C.F.R. §§ 3.103, 3.105(e). Here, notice was sent notice of the proposed reduction in a November 2011 rating decision and December 2011 letter.  The RO reduced the rating to 60 percent in a May 2012 rating decision, effective August 1, 2012.  The RO thus satisfied the requirements before assigning the reduction effective date.

The issue is whether the reduction was proper based on the evidence of record. Where a disability rating has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c). Where a disability rating has continued at the same level for five or more years, the analysis is conducted under 38 C.F.R. § 3.344(a) and (b). 

Here, the Veteran's 100 percent disability rating was awarded effective November 24, 2008, and was reduced effective August 1, 2012, less than 5 years later. Accordingly, 38 C.F.R. § 3.344(c) applies. In such cases 38 C.F.R. 3.344 (c) states that reexamination disclosing improvement will warrant reduction in rating.

Based on the considerations set forth above, the Board's task is to compare the Veteran's symptomatology prior to and as of the effective date of the reduction, to determine whether improvement occurred to justify the rating reduction.

The Veteran's cardiomyopathy is rated under 38 C.F.R. § 4.104, Diagnostic Code 7020.  Under Diagnostic Code 7020, a 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs, results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned for chronic congestive heart failure, or; workload of 3 METs or less, results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with ejection fraction of less than 30 percent.

In September 2008, the Veteran was hospitalized due to worsening complaints of shortness of breath and chest pain. He underwent a cardiac catheterization which reported non-obstructive coronary artery disease, moderately depressed left ventricle function, ejection fraction of 30 percent, mildly dilated left ventricle and moderate pulmonary hypertension. It was concluded at that hospitalization that his non-ischemic cardiomyopathy was responsible for his reduced ejection fraction.  Diagnoses of moderate pulmonary hypertension and non-ischemic cardiomyopathy were noted at discharge.

Upon continued complaints of shortness of breath, the Veteran was seen in February 2009, at which time he was diagnosed with pulmonary hypertension as well as left-sided congestive heart failure, dilated cardiomyopathy, and hypertension.

On VA examination in March 2009, the Veteran reported that he was able to walk about 2 blocks.  The examiner indicated that the Veteran was unable to perform exercise stress testing due to his severe cardiovascular and pulmonary condition. His METs level was estimated at a 3. This was based on the fact that the Veteran could perform and complete any activity requiring less than 2 metabolic equivalents. He could perform or complete any activities that require greater than 5 metabolic equivalents.  Ejection fraction was 43 percent.  

The examiner diagnosed nonischemic cardiomyopathy with an ejection fraction 43 percent, compensated congestive heart failure, current estimated METs of 3, and severe pulmonary hypertension with cor pulmonal, etiology unknown, receiving continuous Remodulin infusion. The examiner opined that the Veteran's current heart condition is at least as likely as not caused by and  due to multiple factors including the Veteran's service-connected hypertension, noting that the effects of long-standing hypertension are well-known to be a contributing factor in causing cardiomyopathy.

A June 2010 VA cardiology note reflects that the Veteran was assessed with severe pulmonary hypertension (WHO Type 1) with cor pulmonale, etiology probably idiopathic, as well as congestive heart failure and  non-ischemic cardiomyopathy.  It was noted that it was felt that the Veteran's pulmonary hypertension was not due to left-sided heart disease, though his right heart failure was likely contributing to his left heart failure by bowing of the septum into the left side of the heart with alteration of the geometry of the left ventricle due to ventricular interdependence.

Ejection fraction in August 2010 was noted to be 59 percent.

On VA examination in February 2011, the examiner noted that there had been no major change in his cardiopulmonary status since the Veteran was last seen. In terms of activity, he could walk about three blocks and climb two flights of stairs. This had not really changed.   On physical examination examiner noted that the Veteran suffered from chronic congestive heart failure.  Left ejection fraction was greater than 50 percent.

In a November 2011 email correspondence, the February 2011 VA examiner wrote that the Veteran's METs level estimate was 3-5 and he would be able to walk 3 blocks and climb 1 flight of stairs with mild dyspnea.  She noted that the Veteran's congestive heart failure was secondary to his pulmonary hypertension, and that cardiomyopathy could be caused by pulmonary hypertension.

In a February 2013 statement, the Veteran's treating physician at the University of Kansas Hospital noted that the Veteran was diagnosed with non-ischemic cardiomyopathy in September 2008 and was also found to have pulmonary hypertension during that time.   She indicated that, occasionally, pulmonary arterial hypertension can be severe enough to cause left heart dysfunction, but that was difficult to ascertain in the Veteran's case. These two conditions can also be entirely unrelated as well. Of particular note, the Veteran's cardiomyopathy was diagnosed prior to his diagnosis of pulmonary arterial hypertension.

The Veteran underwent implantation of a cardiac pacemaker in April 2013 for severely depressed left ventricular ejection fraction. At that time, a repeat heart cath on revealed severe left ventricular dilation with global hypokinesis and ejection fraction of 10 percent.

A September 2014 EKG revealed a left ventricular ejection fraction of 36 percent.

On VA examination in November 2014, the Veteran reported that he felt fatigued and short of breath with activity such as climbing 1 flight of stairs or walking more than100 yards.  The examiner noted that the Veteran had chronic congestive heart failure.  The estimated METs level on most recent interview-based METs test was greater than 3 but less than 5 METs.  The examiner diagnosed coronary artery disease, congestive heart failure cardiomyopathy and implanted cardiac pacemaker.

In a February 2015 addendum opinion, the November 2014 examiner estimated that the Veteran's pulmonary hypertension and congestive heart failure also limited the METs level, and that non-ischemic cardiomyopathy accounted for 50 percent of the estimated METs level.  The examiner also noted that a review of records revealed that the pacemaker was implanted due to severe pulmonary hypertension.

Based on the evidence of record, the Board finds that the reduction from the 100 percent disability evaluation for non-ischemic cardiomyopathy to 60 percent was not proper. First, the evidence does not show material improvement.  The Board notes that the rating decision awarding the 100 percent rating, the RO noted that the Veteran's estimated METs level was 3.  On the 2011 VA examination, estimated MET level was greater than 3 but less than 5.  However, other than this finding, the record reflects little change in symptomatology and even the examiner commented that there was little change in cardiopulmonary functioning.  There is also no indication that the RO considered whether it is reasonably certain that the material improvement of increased METs found would be maintained under the ordinary conditions of life.
In addition, at the time of the May 2012 rating decision the evidence was not clear as to whether the Veteran's service-connected non-ishemic heart disease was productive of congestive heart failure, another basis for award a 100 percent rating under Diagnostic Code 7020. While the February 2011 VA examiner concluded that the Veteran's congestive heart failure was secondary to the non-service connected pulmonary hypertension, the examiner failed to address whether non-ischemic heart disease played causal or contributing role in the Veteran's congestive heart failure.  The Board notes that treatment records reflect both right and left congestive heart failure.  When coupled with the private physician's statement to the effect that pulmonary arterial hypertension is not generally severe enough to cause left heart dysfunction, and it was uncertain as to whether that was true in the Veteran's case, the Board cannot conclude with certainty that the Veteran's service-connected cardiomyopathy was not productive of congestive heart failure at the time of the rating reduction.  

Given the above evidence, it cannot be stated with any certainty that there has been actual improvement of the Veteran's non-ischemic cardiomyopathy since the time the 60 percent rating was established.  The Board acknowledges that the evidence reflects significant cardiopulmonary impairment related to the non-service connected pulmonary hypertension; however, the evidence at the time of the May 2012 rating reduction fails to establish with certainty that there had been material improvement in the cardiomyopathy sufficient to justify a reduction in rating. Accordingly, the 100 percent rating is restored.  


ORDER

Entitlement to restoration of a 100 percent rating for non-ischemic cardiomyopathy is granted.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


